DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/524,831 filed on July 29, 2019 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, 16 and 17 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilyas et al. (US 2012/0166372 A1).

Regarding claim 1, Ilyas teaches a method comprising: obtaining data expressing a usage intent (i.e., Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node); [0101].
	Ilyas teaches in response to a determination that the data expressing the usage intent includes object search request data including a user identifier and zero or more object search terms: obtaining, from an object-index responsive to the object search request data, object indexing data for an object (i.e., By joining symbols, rules, and objects to these concepts using many-to-many relationships, such a schema may manage the data to model a broad range of knowledge representations; [0104]).
	Ilyas teaches obtaining object detail data for the object (i.e., The objects within the domain are then described and classified based on these attributes. For example, a collection of clothing being offered for sale in a physical or web-based clothing store could be classified using a color facet, a material facet, a style facet, etc., with each facet having a number of hierarchical attributes representing different types of colors, materials, styles, etc.; [0006]).
	Ilyas teaches obtaining an object visualization capture for the object (i.e., These similarities can be used to do concept clustering and visualization, etc.; [0415]).
	Ilyas teaches outputting object search response data including the object visualization capture and at least a portion of the object detail data for presentation to a 

Regarding claim 2, Ilyas teaches wherein obtaining the data expressing the usage intent includes: obtaining the data expressing the usage intent by a system access interface unit in response to user input (i.e., Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). For example, aspects of a content node in the real world may be described by concepts in an abstract representation of knowledge; [0101]).
	Ilyas teaches obtaining, by a semantic interface unit, the data expressing the usage intent from the system access interface unit (i.e., Rules may be joined to concepts such that given a specific concept, the rules may be applied through execution of programming code by one or more processors of system 100 to generate new semantic entities (concepts and relationships) from elemental data structure 120 and/or to deconstruct input KRs 160 into elemental entities to be included in elemental data structure 120; [0109]).

Regarding claim 3, Ilyas teaches wherein obtaining the object indexing data includes: generating, by the semantic interface unit, an object search request in 
	Ilyas teaches transmitting, by the semantic interface unit, the object search request to an object search unit (i.e., a search engine may be used to determine a frequency of occurrence of a symbol or label associated with a concept in external data 1904; [0252]).

Regarding claim 4, Ilyas teaches wherein obtaining the object indexing data includes: in response to receiving, by the object search unit, the object search request: obtaining, by the object search unit, object ranking data indicating one or more metrics for ranking object data for the object search request; the method may comprise assigning rankings to the synthesized concepts in accordance with the preference information. In some embodiments, the method may comprise delivering the synthesized concepts to a user interface or a data consumer model in rank order; [0023]).
	Ilyas teaches generating, by the object search unit, an object-index search request, the object- index search request including the user identifier, the zero or more object search terms, and the object ranking data; transmitting, by the object search unit, the object-index search request to an object indexing unit; in response to transmitting the object-index search request, receiving, by the object search unit, from the object indexing unit, object-index response data including the object indexing data (i.e.,  a difference should be appreciated between abstract concepts in a knowledge 
	Ilyas teaches in response to receiving the object-index response data, generating, by the object search unit, object search response data, the object search response data including at least a portion of the object indexing data corresponding to the object; and transmitting, by the object search unit, the object search response data to the semantic interface unit (i.e., in some embodiments knowledge processing rules 130 may be encoded and stored in system 100, for example in data set 110, and may be joined to concepts within input KRs 160 and/or elemental data structure 120. Rules may be joined to concepts such that given a specific concept, the rules may be applied through execution of programming code by one or more processors of system 100 to generate new semantic entities (concepts and relationships) from elemental data structure 120 and/or to deconstruct input KRs 160 into elemental entities to be included in elemental data structure 120. Examples of such rules are described in more detail below; [0109]).

Regarding claim 5, Ilyas teaches wherein obtaining the object indexing data includes: object indexing data includes object indexing data for a plurality of objects, wherein the object is one of the plurality of objects (i.e, The following is a method to estimate a quantile from a finite set with N elements. [0516] (1) Order the set from lowest to highest. [0517] (2) Get the index i=round(Nk|100), where 0.ltoreq.k.ltoreq.100. 
	Ilyas teaches the object-index response data includes the object indexing data ranked in accordance with the object ranking data based on object utility data for respective objects from the plurality of objects (i.e., a difference should be appreciated between abstract concepts in a knowledge representation model and the objects those concepts may be used to describe or classify. An object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". The information in a domain to be described, classified or analyzed may relate to virtual or physical objects, processes, and relationships between such information; [0100]).

Regarding claim 6, Ilyas teaches wherein obtaining the object indexing data includes: on a condition that the object search request data includes zero object search terms, obtaining object indexing data based on the user identifier (i.e., the pertinent portion of the context information may be compared with a concept identifier. For example, when the pertinent portion of the context information is represented by an alphanumeric string, the alphanumeric string may be compared with a string identifying the concept (sometimes referred to as a "concept label") to determine whether or not the strings match. A match may be an exact match between the strings, or a substantially exact match in which all words, with the exception of a particular set of words (e.g., words such as "and," "the," "of," etc.), match. Moreover, in some 
Ilyas teaches on a condition that the object search request data includes one or more object search terms, obtaining object indexing data based on the user identifier and the one or more object search terms (i.e., a search engine may be used to determine a frequency of occurrence of a symbol or label associated with a concept in external data 1904. In some embodiments, the term-document frequency of a concept may correspond to a number of search engine hits associated with the concept's label. Additionally or alternatively, embodiments of statistical engine 1902 may estimate a relevance of an elemental concept relationship using techniques known in the art or any other suitable techniques; [0252]).

Regarding claim 7, Ilyas teaches wherein obtaining the object detail data includes: obtaining, by the semantic interface unit, the object search response data (i.e., the objects of the domain to be classified may be referred to as content nodes. Content nodes may be comprised of any objects that are amenable to classification, description, analysis, etc. using a knowledge representation model. For example, a content node may be a file, a document, a chunk of a document (like an annotation), an image, or a stored string of characters; [0101]).
	Ilyas teaches in response to obtaining the object search response data, generating, by the semantic interface unit, a request for object detail data for the object (i.e., the output KR may be provided to data consumer 195. As discussed above, data 
	Ilyas teaches transmitting, by the semantic interface unit, the request for object detail data to an ontology unit (i.e., An ontology is a KR structure encoding concepts and relationships between those concepts that is restricted to a particular domain of the real or virtual world that it is used to model. The concepts included in an ontology typically represent the particular meanings of terms as they apply to the domain being modeled or classified, and the included concept relationships typically represent the ways in which those concepts are related within the domain. For example, concepts corresponding to the word "card" could have different meanings in an ontology about the domain of poker and an ontology about the domain of computer hardware; [0008]).

Regarding claim 8, Ilyas teaches wherein obtaining the object detail data includes: obtaining, by the ontology unit, the request for object detail data (i.e., information related to a data consumer may be any suitable information about the data consumer. For example, information related to a data consumer may comprise demographic information (e.g., gender, age group, education level, etc.), biographical information, employment information, familial information, relationship information, preference information, interest information, financial information, geo-location information, etc. associated with the data consumer. As another example, information related to a data consumer may comprise details of the data consumer's Internet browsing history; [0126]).

	Ilyas teaches transmitting, by the ontology unit, the object detail response data, to the semantic interface unit (i.e., A semantic network is a KR that represents various types of semantic relationships between concepts using a network structure (or a data structure that encodes or instantiates a network structure). A semantic network is typically represented as a directed or undirected graph consisting of vertices representing concepts, and edges representing relationships linking pairs of concepts. An example of a semantic network is WordNet, a lexical database of the English language. Some common types of semantic relationships defined in WordNet are meronymy (A is part of B), hyponymy (A is a kind of B), synonymy (A denotes the same as B) and antonymy (A denotes the opposite of B). References to a sematic network or other KRs as being represented by a graph should be understood as indicating that a semantic network or other KR may be encoded into a data structure in a computer-readable memory or file or similar organization, wherein the structure of the data storage or the tagging of data therein serves to identify for each datum its significance to other data--e.g., whether it is intended as the value of a node or an end point of an edge or the weighting of an edge, etc.; [0007]).

Regarding claim 9, Ilyas teaches wherein obtaining the object detail data includes: obtaining, by the semantic interface unit, the object detail response data; generating, by the semantic interface unit, an object search response, the object search response including the object search response data for the object and the object detail response data for the object (i.e., in some embodiments a difference should be appreciated between abstract concepts in a knowledge representation model and the objects those concepts may be used to describe or classify. An object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". The information in a domain to be described, classified or analyzed may relate to virtual or physical objects, processes, and relationships between such information. In some exemplary embodiments, complex KRs as described herein may be used in the classification of content residing within Web pages. Other types of domains in some embodiments may include document repositories, recommendation systems for music, software code repositories, models of workflow and business processes, etc.; [0100]).
	Ilyas teaches transmitting, by the semantic interface unit, the object search response to the system access interface unit (i.e., It should be appreciated that exemplary methods of analysis and synthesis of complex KRs may be performed by analysis engine 150 and synthesis engine 170 operating individually and/or in conjunction with any suitable external software application that may interface with the engines and/or system 100. Such external software applications may be implemented within the same physical device or set of devices as other components of system 100, 
	Ilyas teaches obtaining the object search response by the system access interface unit (i.e., be recognized that receiving context information from a data consumer's client computer is not a limiting aspect of the present invention as context information may be obtained in any other suitable way. For example, context information may be obtained, actively by requesting and/or passively by receiving, from any source with, or with access to, context information associated with one or more data consumers; [0133]).

Regarding claim 10, Ilyas teaches wherein obtaining the object visualization capture includes: in response to obtaining the object search response by the system access interface unit: identifying, by the system access interface unit, the object as a currently viewable object (i.e., documents such as web pages or other digital content viewed or used by a data consumer 195 may be included in data consumer model 2004. Feedback engine 2002 may add such documents or other digital content to reference data 1904. Inference engine 2102 may detect subsumption relationships among concepts in such documents; [0357]).
	Ilyas teaches generating, by the system access interface unit, a request for object visualization captures, the request for object visualization captures indicating the object (i.e., To capture the uncertainty from AKRM, we may assign an event for each node and an event for each edge. The way to define such an event is not unique. Since 
	Ilyas teaches transmitting, by the system access interface unit, the request for object visualization captures, to the semantic interface unit (i.e., A semantic network is a KR that represents various types of semantic relationships between concepts using a network structure (or a data structure that encodes or instantiates a network structure). A semantic network is typically represented as a directed or undirected graph consisting of vertices representing concepts, and edges representing relationships linking pairs of concepts. An example of a semantic network is WordNet, a lexical database of the English language. Some common types of semantic relationships defined in WordNet are meronymy (A is part of B), hyponymy (A is a kind of B), synonymy (A denotes the same as B) and antonymy (A denotes the opposite of B). References to a sematic network or other KRs as being represented by a graph should be understood as indicating that a semantic network or other KR may be encoded into a data structure in a computer-readable memory or file or similar organization, wherein the structure of the data storage or the tagging of data therein serves to identify for each datum its significance to other data--e.g., whether it is intended as the value of a node or an end point of an edge or the weighting of an edge, etc.; [0007]).

Regarding claim 11, Ilyas teaches wherein obtaining the object visualization capture includes: obtaining, by the semantic interface unit, the request for object 
	Ilyas teaches in response to transmitting the object visualization capture request, obtaining, by the semantic interface unit, from the object visualization capture storage unit, object visualization capture response data, the object visualization capture response data including the object visualization capture (i.e., a computer may have one or more input and output devices. These devices can be used, among other things, to present a user interface. Examples of output devices that can be used to provide a user interface include printers or display screens for visual presentation of output and speakers or other sound generating devices for audible presentation of output. Examples of input devices that can be used for a user interface include keyboards, and pointing devices, such as mice, touch pads, and digitizing tablets. As another example, a computer may receive input information through speech recognition or in other audible format; [0561]).

Regarding claim 12, Ilyas teaches wherein obtaining the object visualization capture includes: obtaining, by the semantic interface unit, the object visualization 

Regarding claim 13, Ilyas teaches wherein outputting the object search response data includes: obtaining, by the system access interface unit, the object visualization capture response; and in response to obtaining the object visualization capture response, outputting, by the system access interface unit, the object search response data for the object and the object visualization capture for the object (i.e., the objects of the domain to be classified may be referred to as content nodes. Content 

Regarding claim 14, Ilyas teaches prior to obtaining the data expressing the usage intent, populating an object-index by: obtaining, by an object-index population unit, the object indexing data for the object from the ontology unit (i.e., techniques for complex knowledge representations such as taxonomies, ontologies, and faceted classifications to interoperate, not just at the data level, but also at the semantic level (interoperability of meaning); [0084]).

Regarding claim 15, Ilyas teaches transmitting, by the object-index population unit, the object indexing data to the object search unit (i.e., difference should be 
	Ilyas teaches receiving, by the object search unit, the object indexing data; and in response to receiving the object indexing data, populating, by the object search unit, the object-index via the object indexing unit based on the object indexing data (i.e., The following is a method to estimate a quantile from a finite set with N elements. [0516] (1) Order the set from lowest to highest. [0517] (2) Get the index i=round(Nk|100), where 0.ltoreq.k.ltoreq.100. [0518] (3) The k/100 quantile is estimated to be the i.sup.th element of the ordered set; [0515]).

Regarding claim 15, Ilyas teaches prior to obtaining the data expressing the usage intent, populating the object-index by: obtaining, by an object-index utility data population unit, object utility data for the object from an object utility unit; transmitting, by the object-index utility data population unit, the object utility data to the object search unit (i.e., in some embodiments a difference should be appreciated between abstract concepts in a knowledge representation model and the objects those concepts may be used to describe or classify. An object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". The information in a domain to be described, classified or analyzed may relate to virtual or physical objects, processes, and relationships between such information. In some exemplary embodiments, complex KRs as described herein may be used in the classification of content residing within 
	Ilyas teaches receiving, by the object search unit, the object utility data; and in response to receiving the object utility data, populating, by the object search unit, the object-index via the object indexing unit based on the object utility data (i.e., In schema 350 as illustrated in FIG. 3, rectangular boxes represent entity sets, e.g., real-world objects that may be encoded as main objects in a database, as well as abstract concepts, human- and/or machine-readable symbols that reference concepts, and rules that apply to concepts in the knowledge representation. Each solid line connector represents a relationship between two entity sets, with a relationship type as represented by a diamond. "N" denotes the participation cardinality of the relationship; here, the relationships are many-to-many, indicating that many entities of each entity set can participate in a relationship with an entity of the other entity set participating in the relationship, and vice versa. By contrast, a relationship labeled "1" on both sides of the diamond would represent a one-to-one relationship; a relationship labeled "1" on one side and "N" on the other side would represent a one-to-many relationship, in which one entity of the first type could participate in the relationship with many entities of the second type, while each entity of the second type could participate in that relationship with only one entity of the first type; etc.; [0105]).

Regarding claims 16-20. Claims 16-20 are essentially the same as claims 1-15 above and rejected for the same reasons as applied hereinabove.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        9/10/2021